Citation Nr: 1209827	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  05-06 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include post traumatic stress disorder.  

2.  Entitlement to service connection for left leg pain.  

3.  Entitlement to service connection for right leg pain.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to November 1984.  He also had service in the National Guard / Reserves after 1984.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2004 and October 2009 rating decisions by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2009, VA was informed that the Veteran relocated to Utah.  The claims file was transferred to the RO in Salt Lake City, Utah and that RO certified the appeal to the Board in December 2011.  

The issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), is remanded to the RO.  


FINDINGS OF FACT

1.  Left leg pain was not shown in service or for many years thereafter, and is not related to the Veteran's military service.  

2.  Right leg pain was not shown in service or for many years thereafter, and is not related to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  Left leg pain was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).

2.  Right leg pain was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With regard to the claim of entitlement to service connection for right leg pain and left leg pain, the RO sent an adequate notice letter to the Veteran in August 2009.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records as well as all relevant private treatment records identified by the Veteran.  

Associated with the claims file is an April 2007 decision issued by the Social Security Administration (SSA) regarding a claim for Social Security disability benefits.  That decision lists the Veteran's impairments as irritable bowel syndrome, lower back pain, apnea, depression, and obesity.  In January 2008, the Board issued a decision denying service connection for a spine disorder.  Accordingly, evidence held by the SSA relating any right or left leg pain to the Veteran's nonservice-connected spine is not relevant to issues now before the Board.  See Golz v. Shinseki, 530 F.3d 1317, 1323 (2010) (stating "[t]here must be specific reason to believe that these records may give rise to pertinent information to conclude that they are relevant").  

The Board has considered August 2010 VA treatment notes documenting that the Veteran reported during a PTSD group meeting that he had been in receipt of SSA benefits because he could no longer continue to work because of leg pain and a back injury due to a motor vehicle accident in the military, as well as multiple physical conditions and psychiatric conditions.  However, as shown by the April 2007 SSA decision, the disability at issue for the SSA was the Veteran's nonservice-connected back disorder, not a separate disability giving rise to leg pain.  

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2) , 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Board finds that VA has no duty to provide the Veteran with an examination or obtain an opinion because the evidence does not establish that an event, injury, or disease occurred in service related to the Veteran's right leg pain or left leg pain and there is no indication that right and left leg pain may be associated with the Veteran's service or with another service-connected disability.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

In January 2008, the Board denied entitlement to service connection for a bilateral hip disorder, a bilateral knee disorder, and a spine disorder.  The January 2008 Board decision is final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100(a) (2011).  Therefore, the Board does not here decide whether service connection is warranted for manifestations of bilateral hip, bilateral knee, or spine disorders, to include resulting therefrom.  Rather, the issues before the Board are entitlement to service connection for right leg pain and left leg pain, separate and distinct from claims of entitlement to service connection for bilateral knee, bilateral hip, and spine disorders.  

The issues certified by the RO to the Board are service connection for right leg pain and service connection for left leg pain.  In July 1977, a service treatment record documents that the Veteran had an abrasion of the left leg, secondary to a fall from a stationary truck.  The area was cleaned and was treated with Bacitracin.  The remaining service treatment records are negative for any complaints, findings or treatment for either right or left leg pain.  In a June 1984 report of medical history for the purpose of separation from active duty, the Veteran indicated that he either then had or had previously had swollen or painful joints, but had never had arthritis, rheumatism, or bursitis; cramps in his legs; or bone, joint, or other deformity.  A medical professional explained that the swollen or painful joints indicated by the Veteran referred to "painful sternum and stiffness and pain to hands."  An August 1984 report of medical examination for the purpose of separation from active duty documents that the Veteran had a normal clinical evaluation of his lower extremities.  

In June 1988 and March 1992 National Guard/Reserve reports of medical history, the Veteran indicated that he either then had or had previously had swollen or painful joints; bone, joint or other deformity; and rheumatism, arthritis, or bursitis; but had not ever had cramps in his legs.  A medical professional explained in that report that the Veteran had temporomandibular joint symptoms secondary to an accident.  The June 1988 and March 1992 reports of medical examination document normal clinical evaluations of the Veteran's lower extremities.  

Subsequent to March 1992, the medical evidence of record shows that the Veteran's left and right leg pain are related to his nonservice-connected spine disorder.  Examiners have classified the Veteran's complaints of lower extremity pain as radiating and have provided impressions of radiculopathy and lumbar radiculitis, which are the result of bulging discs, with neural foraminal encroachment.  In this case, the Veteran's lower extremity pain has been found as due to his nonservice-connected disorder.  As service connection has been denied for a back disorder, service connection for any symptoms related thereto, is not warranted.

To the extent that the Veteran's contends that he has pain in his left and right legs that are not related to his back disorder, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for right leg pain and left leg pain.  The preponderance of evidence of record shows that the pain is a symptom of the disorders already denied service connection by the Board in January 2008.  Furthermore, there is no evidence of leg pain during service, other than the 1977 abrasion, which the evidence demonstrates did not result in any residuals.  There is no other evidence demonstrating that the Veteran has leg pain due to any injury or disease during service.  Moreover, the evidence shows that the Veteran's current leg pain is unrelated to his active service.  As, there is no reasonable doubt to be resolved as to these issues, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for right leg pain is denied.  

Service connection for left leg pain is denied.  


REMAND

Although the April 2007 SSA decision is of record, the underlying medical evidence for this decision has not been obtained.  As the SSA decision show that there is evidence relevant to the Veteran's claim of entitlement to service connection for a psychiatric disability in the possession of the SSA but not associated with the claims file, a remand is necessary to obtain this evidence.  

In October 2011, VA afforded the Veteran an examination and obtained an opinion with regard to his claim of entitlement to service connection for a psychiatric disorder.  The Board finds that the examination does not comply with the January 2008 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that the October 2011 decision is inadequate for adjudication purposes.  The examiner diagnosed an adjustment disorder with mixed anxiety and depressed mood and concluded that these disorders were unrelated to service.  A medical opinion must contain not only clear conclusions and supporting data but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner provided no analysis to support that conclusion; a fact that renders the opinion inadequate.  Although the examiner was directed to integrate all previous psychiatric diagnoses, the examiner did not address the diagnoses of major depression, dysthymia, and anxiety.  The failure to integrate these diagnoses renders the examination inadequate as it shows that the examiner did not consider the relevant history.  Accordingly, a remand is necessary so that VA can afford the Veteran an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (noting that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  

In the January 2008 remand, the Board also directed that the RO must obtain the Veteran's service personnel records.  Despite attempts to obtain the Veteran's service personnel records, the Board cannot conclude that it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  Therefore, on remand, the RO must make all additional attempts as indicated to obtain the Veteran's service personnel records until the records are either obtained or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b)(3).  Thereafter, a written finding of the unavailability of the Veteran's personnel records must be associated with the claims file and the Veteran must be notified of such as required by regulation.  38 C.F.R. § 3.159.

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to procure copies of the Veteran's personnel records which have not previously been obtained.  If the RO is unable to obtain the Veteran's complete personnel file, a written finding of the unavailability must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must obtain all of the Veteran's records from the SSA related to a claim for Social Security disability benefits.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Following the above, the Veteran must be provided with a VA psychiatric examination by a psychiatrist to ascertain the nature and etiology of any psychiatric disorder, to include PTSD, that has been diagnosed at any time since May 2003.  The examiner must be provided with the entire claims file for review in conjunction with the examination.  The RO must provide the examiner with the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  

All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  After clinical examination of the Veteran, and with consideration of the Veteran's service medical records and post-service medical records, as well as the Veteran's statements, the examiner must stated whether any psychiatric disorder found is related to the Veteran's military service.

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  

The examiner must identify all psychiatric disorders diagnosed since the Veteran filed his claim for benefits in May 2003 and provide an opinion as to whether any of those disorders are related to his active service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for the VA examination scheduled and to cooperate in the development of the claim remanded herein.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with his claims file.  

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  After the above actions are completed, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


